          Case 2:21-mj-00051-PLD Document 7 Filed 05/07/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN THE MATTER OF THE SEARCH OF:
                                                        Magistrate No. 21-51
 INFORMATION ASSOCIATED WITH
 CALL NUMBERS (202) 494-9336, (407) 274-
 0438, AND (407) 480-4672 STORED AT
 PREMISES CONTROLLED BY VERIZON


                         MOTION TO UNSEAL SEARCH WARRANT


               AND NOW comes the United States of America, by its attorneys, Stephen R.

Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Shaun E.

Sweeney, Assistant United States Attorney for said district, and sets forth the following:

               On January 12, 2021, a Search Warrant was issued in the above-captioned case.

               The Search Warrant, Affidavit and Return were then ordered sealed pending search

of the above-captioned phone numbers.

               WHEREFORE, this Honorable Court is respectfully requested to unseal the said

Search Warrant, Affidavit and Return, due to the fact that the search has been executed, and there

is no further need for the Search Warrant, Affidavit and Return to remain sealed.

                                                 Respectfully submitted,

                                                 STEPHEN R. KAUFMAN
                                                 Acting United States Attorney



                                                 /s/Shaun E. Sweeney_____
                                          By:    SHAUN E. SWEENEY
                                                 Assistant U.S. Attorney
                                                 PA ID No. 53568
